Opinion issued February 13, 2014




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                             ————————————
                               NO. 01-13-00638-CV
                            ———————————
         MOHAN TANWAR D/B/A STAR FOOD MART, Appellant
                                         V.
      DIXIE FARM TEXACO, INC. D/B/A CITYWIDE ATM, Appellee


             On Appeal from the County Civil Court at Law No. 2
                           Harris County, Texas
                       Trial Court Case No. 1015589


                          MEMORANDUM OPINION

      Appellant, Mohan Tanwar d/b/a Star Food Mart, has failed to timely file a

brief. See TEX. R. APP. P. 38.6(a) (governing time to file brief), 38.8(a) (governing

failure of appellant to file brief). After being notified that this appeal was subject

to dismissal, appellant did not adequately respond. See TEX. R. APP. P. 42.3(b)
(allowing involuntary dismissal of case).

      We dismiss the appeal for want of prosecution for failure to timely file a

brief. We dismiss any pending motions as moot.

                                 PER CURIAM
Panel consists of Chief Justice Radack and Justices Massengale and Huddle.




                                            2